DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 09/19/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                            

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an angle facing an adjacent lateral side of the trousers greater than 45 degree” in claims 1 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The limitations “said top opening having a straight edge extending from a bottom of said sheath downwardly and outwardly defining an angle facing an adjacent lateral side of the trousers greater than 45 degrees” in claims 1 and 19 do not have the language description in the original presented specification. 

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 19 recite “said top opening having a straight edge extending from a bottom of said sheath downwardly and outwardly defining an angle facing an adjacent lateral side of the trousers greater than 45 degrees” which do not have the language description in the original presented specification and the drawings do not shoe “an angle facing an adjacent lateral side of the trousers greater than 45 degrees”, then claims 1 and 19 fail to comply with the written description requirement.
Any remaining claims are rejected depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 recite “said top opening having a straight edge extending from a bottom of said sheath downwardly and outwardly defining an angle facing an adjacent lateral side of the trousers greater than 45 degrees”, it is unclear which “angle” the Applicant wants to mention, is the angle between the top opening and the waist band? Is the angle between the top opening and the vertical axis of the garment? Is the angle between the top opening and the side seam? For the purpose of applying art, the angle is best understood to be the angle between the top opening and the waist band.
Claim 19 recites “the first panel positioned on the scrub top” in lines 25 and 27, it is unclear which panel the Applicant wants to mention, is it “a first panel positioned on the scrub top” in line 20 or “a first panel positioned on the scrub top” in line 24? For the purpose of applying art, “the first panel positioned on the scrub top” in lines 25 and 27 are best understood as a first panel positioned on the scrub top in line 24.
Any remaining claims are rejected depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 20160095372) in view of Pina (US 20170311662) and Thomas (US 5638549).
Regarding claim 1, Peterson teaches a garment assembly comprising: 
a scrub top and a scrub trousers configured for donning by a user (fig. 13, para. [0061], lines 2-4, para. [0063], lines 4-6, the system 10 including various articles 10a, 10b of innerwear and outerwear);
a set of first panels, each first panel having opposing side edges and a bottom edge coupled to one of the top and the trousers defining a first pocket (fig. 1 shows various optional locations for positioning a pocket system, fig. 7A shows each pocket comprises opposing side edges and a bottom edge); and
a set of bands (52), the bands being resiliently stretchable (para. [0088], bands 52 are made from “stretch” fabric as the fabric 15), each band being coupled to a top edge of a respective first panel (band 52 coupled to the top edge of the pocket) wherein the band is configured for stretching for inserting an article into an associated first pocket and for rebounding for retaining the article in the associated first pocket (fig. 11, para. [0103], [0104]).
Peterson does not clearly label in fig. 13 the garment 80b comprises two pockets positioned singly proximate opposing sides and the waist of the trouser. However, Peterson teaches the pocket 20f being positioned proximate the side and the waist of the trouser (fig. 2) such that the pocket is configured for positioning at least one of a respective hand of the user and an item, each second pocket having a top opening into the second pocket; and Peterson teaches the left side aspect 16 and the right side aspect 18 or regions 16,18 are not entirely unique, compared to the frontal 12 and rear 14 aspects, different aspects 12,14,16,18 are not mutually exclusive areas (para. [0068]).
 It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the garment of Peterson with the pockets 20f being positioned singly proximate opposing sides and the waist of the trousers for the benefit of providing an extra container for items and protecting the hip pockets 20f by hip region muscles.
The modified garment Peterson does not teach a sheath coupled to and extending circumferentially around a waist of the trousers, a slit substantially centrally positioned in a front of the sheath and a string positioned in the sheath. 
However, in the same field of endeavor, Pina teaches the waistband 3 comprises a drawstring 6 positioned within the waistband 3 such that the waistband 3 is configured to close an opening 7 of the waistband 3 so that the user can tighten the waistband 3 around their waist to a desired comfort level (fig. 1, para. [0016]). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Peterson with the drawstring within the waistband as taught by Pina for the benefit of providing an adjusting fastener at the waistband to fit different user’s sizes. And it is known in the art that the drawstring is positioned within a sheath and the ends of the drawstrings extend through two slits of the sheath to allow the user to tighten the sheath around the user’s body.
The modified garment Peterson-Pina does not teach the top opening having a straight edge extending from a bottom of the sheath downwardly and outwardly defining an angle facing an adjacent lateral side of the trousers. 
However, in the same field of endeavor, Thomas teaches the top opening having a straight edge (fig. 7A, edge 81) extending from a bottom of the waistband (fig. 7A, waistband 82) downwardly and outwardly defining an angle (fig. 7A, the angle between the edge 81 and the bottom edge of the waistband 82) facing an adjacent lateral side of the trousers.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Peterson-Pina with the straight edge of the top opening of the side pockets as taught by Thomas for the benefit of facilitating in making the garment as the pocket with straight edges require less material and time in cutting and sewing process.
The modified garment Peterson-Pina-Thomas does not clearly teach about the angle facing an adjacent lateral side of the trousers greater than 45 degrees. However, it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the angle between the pocket opening and the waist band greater than 45 degree for the benefit of providing aesthetics to the garment as the angle between the pocket opening and the waistband will provide attraction to the hip region; and the angle greater than 45 degree will provide easy access to the inside of the pocket.
Regarding claim 2, the modified garment Peterson-Pina-Thomas teaches legs of the trousers being tapered from proximate to a crotch of the trousers to leg openings of the trousers (Peterson, fig. 2).
Regarding claim 3, the modified garment Peterson-Pina-Thomas teaches the trousers being resiliently stretchable such that the trousers are substantially form fitting (Peterson, para. [0066], the fabric 15 is formed of elastomeric fiber or a knit fabric; para. [0062], the garment 10 is a form fitting garment).
Regarding claim 4, the modified garment Peterson-Pina-Thomas teaches the trousers comprising stretch fabric (Peterson, para. [0066], the fabric 15 is formed of elastomeric fiber or a knit fabric).
Regarding claim 5, the modified garment Peterson-Pina-Thomas teaches the trousers comprising polyether-polyurea copolymer (Peterson, para. [0113], [0114], the material 15 can be Spandex, which is known as polyether polyurea copolymer).
Regarding claim 6, the modified garment Peterson-Pina-Thomas teaches the top being resiliently stretchable such that the top is substantially form fitting (Peterson, para. [0066], the fabric 15 is formed of elastomeric fiber or a knit fabric; para. [0062], the garment 10 is a form fitting garment).
Regarding claim 7, the modified Peterson-Pina-Thomas teaches the top comprising stretch fabric (Peterson, para. [0066], the fabric 15 is formed of elastomeric fiber or a knit fabric).
Regarding claim 8, the modified Peterson-Pina-Thomas teaches the top comprising polyether-polyurea copolymer (Peterson, para. [0113], [0114], the material 15 can be Spandex, which is known as polyether-polyurea copolymer).
Regarding claim 9, the modified Peterson-Pina-Thomas teaches the set of first panels comprising two first panels positioned on the trousers such that the first panels are configured to be positioned singly over thighs of the user (fig. 13, there are two pockets on two thighs of the garment 80b).
Regarding claim 10, the modified Peterson-Pina-Thomas does not show the set of first panels comprising a first panel positioned on the trousers such that the first panel is configured to be positioned proximate to a respective buttock of the user. 
However, Pina teaches a pocket 5 is configured to be positioned proximate to a respective buttock of the user (fig. 2). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Peterson-Pina-Thomas with a pocket 5 configured to be positioned proximate to a respective buttock of the user as taught by Pina for the benefit of providing an item container at the back of the trouser and protecting the pocket at the back by muscles in the lower back area.
Regarding claim 11, the modified Peterson-Pina-Thomas teaches the pocket configured to be positioned proximate to a right buttock of the user (Pina, fig. 2).
Regarding claim 12, the modified Peterson-Pina-Thomas teaches the first panels comprising a first panel positioned on the top such that the first panel is configured to be positioned proximate to a respective breast of the user (Peterson, fig. 2, pocket 20c).
Regarding claim 13, the modified Peterson-Pina-Thomas does not clearly show the first panel being configured to be positioned proximate to a left breast of the user. 
However, Peterson teaches the pocket being configured to be positioned proximate to a right breast of the user (fig. 2, pocket 20c); and Peterson teaches the left side aspect 16 and the right side aspect 18 or regions 16,18 are not entirely unique, compared to the frontal 12 and rear 14 aspects, different aspects 12, 14,16,18 are not mutually exclusive areas (para. [0068]). 
It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to make the pocket 20c of the modified garment Peterson-Pina-Thomas being configured to be positioned proximate to a left breast of the user for the benefit of protecting the left breast pocket by a left arm and pectoral muscles, rib cage (Peterson, para. [0075]).
Regarding claim 14, the modified garment Peterson-Pina-Thomas teaches the set of first panels comprising a first panel positioned on the top such that the first panel is configured to be positioned proximate to a respective shoulder of the user (Peterson, fig. 2, a shoulder pocket 20a).
Regarding claim 15, the modified garment Peterson-Pina-Thomas does not clearly show the first panel being configured to be positioned proximate to a left shoulder of the user. 
However, Peterson teaches the pocket being configured to be positioned proximate to a right shoulder of the user (Peterson, fig. 2, pocket 20a); and Peterson teaches the left side aspect 16 and the right side aspect 18 or regions 16,18 are not entirely unique, compared to the frontal 12 and rear 14 aspects, different aspects 12, 14,16,18 are not mutually exclusive areas (para. [0068]).
It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to make the shoulder pocket 20a of the modified garment Peterson-Pina-Thomas being configured to be positioned proximate to a left shoulder of the user for the benefit of protecting the left shoulder pocket by shoulder region muscles.
Regarding claim 16, the modified garment Peterson-Pina-Thomas teaches the bands comprising elastomer (Peterson, para. [0088], bands 52 are made from “stretch” fabric as the fabric 15; and para. [0066], the fabric 15 is formed of elastomeric fiber).
Regarding claim 19, Peterson teaches a garment assembly comprising: 
a scrub top and a scrub trousers configured for donning by a user (fig. 13, para. [0061], lines 2-4, para. [0063], lines 4-6, the system 10 including various articles 10a, 10b of innerwear and outerwear); legs of the scrub trousers being tapered from proximate to a crotch of the scrub trousers to leg openings of the scrub trousers (fig. 2), the scrub trousers being resiliently stretchable such that the scrub trousers are substantially form fitting (para. [0066], the fabric 15 is formed of elastomeric fiber or a knit fabric; para. [0062], the garment 10 is a form fitting garment), the scrub trousers comprising stretch fabric (para. [0066], the fabric 15 is formed of elastomeric fiber or a knit fabric), the scrub trousers comprising polyether-polyurea copolymer (para. [0113], [0114], the material 15 can be Spandex, which is known as polyether-polyurea copolymer), the scrub top being resiliently stretchable such that the scrub top is substantially form fitting (para. [0066], the fabric 15 is formed of elastomeric fiber or a knit fabric; para. [0062], the garment 10 is form fitting garment), the scrub top comprising stretch fabric (para. [0066], the fabric 15 is formed of elastomeric fiber or a knit fabric), the scrub top comprising polyether-polyurea copolymer (para. [0113], [0114], the material 15 can be Spandex, which is known as polyether-polyurea copolymer);
a set of first panels (fig. 1 shows various optional locations for positioning a pocket system), each first panel having opposing side edges and a bottom edge coupled to one of the scrub top and the scrub trousers defining a first pocket (fig. 7A shows each pocket comprises opposing side edges and a bottom edge), the set of first panels comprising two first panels positioned on the scrub trousers such that the two first panels are configured to be positioned singly over thighs of the user (fig. 13, there are two pockets on two thighs of the garment 80b), the set of first panels comprising a first panel positioned on the scrub top such that the first panel positioned on the scrub top is configured to be positioned proximate to a respective breast of the user (fig. 2, pocket 20c), the set of first panels comprising a first panel positioned on the scrub top such that the first panel positioned on the scrub top is configured to be positioned proximate to a respective shoulder of the user (fig. 2, a shoulder pocket 20a);
a set of bands (52), the bands being resiliently stretchable (para. [0088], bands 52 are made from “stretch” fabric as the fabric 15), each band being coupled to a top edge of a respective first panel (band 52 coupled to the top edge of the pocket) wherein the band is configured for stretching for inserting an article into an associated first pocket and for rebounding for retaining the article in the associated first pocket (fig. 11, para. [0103], [0104]); the bands comprising elastomer (para. [0088], bands 52 are made from “stretch” fabric as the fabric 15; and para. [0066], the fabric 15 is formed of elastomeric fiber);
and a pair of second panels (20), each second panel having opposing side limits and a bottom limit coupled to the scrub trousers defining a second pocket (fig. 7A shows each pocket comprises opposing side edges and a bottom edge).
Peterson does not clearly show the first panel being positioned proximate to a left breast, the first panel being positioned proximate to a left shoulder of the user, two pockets positioned singly proximate opposing sides and the waist of the trouser.
However, Peterson teaches the pocket being configured to be positioned proximate to a right breast of the user (fig. 2, pocket 20c) and the pocket being positioned proximate to a right shoulder of the user (fig. 2, pocket 20a); the pocket 20f being positioned proximate the side and the waist of the trouser (fig. 2) such that the pocket is configured for positioning at least one of a respective hand of the user and an item, each pocket having a top opening into the second pocket. And Peterson teaches the left side aspect 16 and the right side aspect 18 or regions 16,18 are not entirely unique, compared to the frontal 12 and rear 14 aspects, different aspects 12, 14,16,18 are not mutually exclusive areas (para. [0068]). 
It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the pocket 20c be positioned proximate to a left breast of the user, the pocket 20a being positioned proximate to a left shoulder of the user, and the pockets 20f being positioned singly proximate opposing sides and the waist of the trousers for the benefit of protecting the left breast pocket by a left arm and pectoral muscles, rib cage; and providing an extra container for items and protecting the hip pockets 20f by hip region muscles. (Peterson, para. [0075]).
The modified garment Peterson does not show the set of first panels comprising a first panel positioned on the trousers such that the first panel is configured to be positioned proximate to a respective buttock of the user. 
However, Pina teaches a pocket 5 is configured to be positioned proximate to a respective buttock of the user (fig. 2), the pocket configured to be positioned proximate to a right buttock of the user (fig. 2).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Peterson with a pocket 5 configured to be positioned proximate to a respective buttock of the user as taught by Pina for the benefit of providing an item container at the back of the trouser and protecting the pocket at the back by muscles in the lower back area.
The modified garment Peterson-Pina does not teach a sheath coupled to and extending circumferentially around a waist of the trousers, a slit substantially centrally positioned in a front of the sheath and a string positioned in the sheath. 
However, Pina teaches the waistband 3 comprises a drawstring 6 positioned within the waistband 3 such that the waistband 3 is configured to close an opening 7 of the waistband 3 so that the user can tighten the waistband 3 around their waist to a desired comfort level (fig. 1, para. [0016]). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Peterson-Pina with the drawstring within the waistband as taught by Pina for the benefit of providing an adjusting fastener at the waistband to fit different user’s sizes. And it is known in the art that the drawstring is positioned within a sheath and the ends of the drawstrings extend through two slits of the sheath to allow the user to tighten the sheath around the user’s body.
The modified garment Peterson-Pina does not teach the top opening having a straight edge extending from a bottom of the sheath downwardly and outwardly defining an angle facing an adjacent lateral side of the trousers. 
However, Thomas teaches the top opening having a straight edge (fig. 7A, edge 81) extending from a bottom of the waistband (fig. 7A, waistband 82) downwardly and outwardly defining an angle (fig. 7A, the angle between the edge 81 and the bottom edge of the waistband 82) facing an adjacent lateral side of the trousers.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified garment Peterson-Pina with the straight edge of the top opening of the side pockets as taught by Thomas for the benefit of facilitating in making the garment as the pocket with straight edges require less material and time in cutting and sewing process.
The modified garment Peterson-Pina-Thomas does not clearly teach about the angle facing an adjacent lateral side of the trousers greater than 45 degrees. However, it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the angle between the pocket opening and the waist band greater than 45 degree for the benefit of providing aesthetics to the garment as the angle between the pocket opening and the waistband will provide attraction to the hip region; and the angle greater than 45 degree will provide easy access to the inside of the pocket.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN T NGUYEN/            Examiner, Art Unit 3732                                                                                                                                                                                            


/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732